Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19th, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer device (i.e., a machine) in claims 1-17, a computer implemented method (i.e., a process) in claims 18 and an understood intended “non-transitory” computer readable medium (i.e. a manufacture) in claim 19.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A computer device configured to provide a computer game responsive to user inputs, the computer device having:
a user interface configured to display an initial game board of the computer game comprising user actuatable game elements and configured to detect user input of a first user move when a user engages with a game element, the user interface further configured to display a path follower element in an initial location; 
a processor configured to receive the detected user input of the first user move to detect a match game condition of at least three adjacent matching user actuatable game elements caused by the first user move and to control the user interface to remove the at least three game elements from the display and provide on the user interface replacement user actuatable game elements; and
a computer store holding tile data for each of a plurality of tiles supporting the game elements of the gameboard, the tile data designating a tile location of each tile on the gameboard, the computer store holding path data defining a predetermined path of the path follower element as a sequence of tile locations,
wherein the processor is configured to determine whether to trigger any events associated with the at least three removed game elements, to detect any interacting events which interact with the path follower element, and to allocate a number of moving steps to the path follower element based on the detected interacting events, 
the processor further configured to process the moving steps of the path follower element to cause the path follower element to move along the predetermined path, defined by the path data  the processor configured, for processing each of the allocated number of moving steps, to cause the path follower element to move to a next location along the predetermined path, to remove from that location any game element at that location, to determine if there are any remaining moving steps allocated to the path follower element and (i) if so, to process the next step or (ii) if not, to display the path follower element at its attained location.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe following a set of rules and Mental Processes that have been identified by the courts as abstract because they describe concepts performed in the human mind including observation judgment and evaluation.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.


Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a computer store(memory), and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0053]-[0061]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0053]-[0061]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-19 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed August 19th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 10 and 11 of the above dated response, the Applicant presents that the claims have been amended to reflect that the invention is directed to a computer device operable to receive user inputs and direct the movement of a path follower element and a cascade effect involving the optional visual presentation of game element that cannot be emulated on a physical gaming board and proposes that the same eligible subject matter because it does not relate to human behavior but are implemented through use of a computer processor.
Responsive to the preceding it respectfully noted that the use of a computer to enact the abstract idea involving the following of rules or instructions and concepts of observation, evaluation and judgement through of presenting an updated game state to a player represents the mere use of a computer as a tool to enact the claimed abstract idea corresponding to the grouping of abstract ideas enumerated by the courts and does not meet the conditions for patent eligibility as proposed.  Wherein the specific groupings are noted in the rejection of claims as presented herein above, and the court has specifically disclaimed 

On page 11 the applicant requests a telephone conversation to resolve outstanding issues if the response as filed does not result in the allowance of the application.
Responsive to the preceding request it noted that interviews are proper during examination of the Applicant’s response only in instances wherein a clear path to resolve outstanding issues have become apparent during examination and wherein such can be performed in a manner that would not unduly interfere with the preparation of the office action.  In this instance there is no clear path to resolve the outstanding issues and accordingly the office action has been prepared as reflected herein.  If the Applicant still desires an interview upon receipt of this action however they may request such at that time through either directly contacting the examiner via telephone or use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Continuing on page 11 through 19,and section entitled ‘The §101 Rejection’ the Applicant presents various arguments including:
how a processor should process”) including a processor configured to determine whether to trigger events, detect any interacting events, to implement a computer game and present an interface thereof rather than reciting a set of rules (Applicant’s Remarks Pages 13-15).  Following the preceding rational the applicant similarly proposes that element of the claimed invention describe the information being stored by the computer store(understood as equivalent to a computer memory) the information stored rather than a set of rules (Applicant’s Remarks Page 14);
ii) The proposition that the claims invention is not directed to a generic computing device but instead is directed a computer device configured as a computer game (Applicant’s Remarks Page 16);
iii)The proposition that certainly elements of the claim invention include the computer responding autonomously to game state in addition user interactions, and related thereto that steps performed autonomously do not involve human interaction would fall outside the court enumerated grouping of Certain Methods of Organizing Human Activity(Applicant’s Remarks Pages 16-18); 
iv) The proposal that the claimed invention integrates recited judicial exceptions into a practical application under MPEP 2106.05(a) by solving the technical challenge of providing engaging and rewarding game play to a player which is proposed a being accomplished through claims steps of enhancing the visualization progression of a computer game(Applicant’s Remarks Pages 18 and 19).

Responsive to the preceding, the following is respectively noted:
i.a)  As previously noted in the rejection presented herein above, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  The use of underlying computer merely as a tool to implement an abstract idea, (including mere instructions to implement an abstract idea on a computer) does not impart patent eligibility to the claimed invention (See MPEP §2106.05(f) & §2106.05(h)).  There is no requirement that the act of following instructions or rules as defined under Certain Methods of Organizing Human Activity must be performed by a person as implied by the Applicant’s remarks and such would stand in stark contrast to the both the language of the Court in Alice/Mayo  as well as MPEP §2106.05(f) & §2106.05(h).  Insomuch as the claimed invention provides a computer game responsive to the user inputs as claimed it includes interactions it fairly falls under at least the court enumerated grouping of Certain Methods of Organizing Human Activity.
ii.a) The Applicant’s specification does not support the proposition that the operation of a claimed game on one or more various generic computer hardware platforms including: a pc, game consoles; tablet or mobile phone or other computing device (as described in at least paragraph [0060] of the Applicant’s specification) transform these generic computing platforms into a different thing as defined by MPEP §2106.05(a).  Alternatively stated the listed devices a pc, 
iii.a) The applicant’s arguments of this section are respectfully non-persuasive because: A) the number of people involved in the claimed invention is not dispositive as to whether the claimed invention falls under the enumerated grouping(See MPEP §2106.04(a)(2)(II)) and accordingly the absence of a person in an element of the claimed invention would not support a delineation of the claim from the grouping as proposed; B) insomuch as the claimed invention acts to provide a game responsive to user inputs the proposition that portions of the claim 1 act independent user interaction is not fairly reflective of the context of the claim as presented in which all actions and series of actions are precipitated responsive to user inputs; and C)  not withstanding the preceding the a computer performing an abstract operations has been previously noted by the courts as not being sufficient to impart patent eligibility (“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301)).
iv.a) The proposed technical challenge of providing engaging and rewarding game play to a player is not a technical problem but instead represents an abstract business concern distinct from the functioning of a computer.  Alternatively stated, whether an individual finds a game to provide 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715